MEMORANDUM OPINION


Nos. 04-06-00462-CR & 04-06-00463-CR

Isliah DENNIS,
Appellant

v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2005-CR-7428 & 2005-CR-7429
Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by: 	Karen Angelini, Justice

Sitting: 	Alma L. López, Chief Justice
	Karen Angelini, Justice
	Sandee Bryan Marion, Justice

Delivered and Filed:   July 18, 2007 

AFFIRMED
 
	Isliah Dennis was convicted of the offenses of criminal solicitation of a minor and sexual
performance of a child and, pursuant to a plea-bargain agreement, was sentenced to five years
confinement in the Texas Department of Criminal Justice-Institutional Division.  Prior to entering
his plea, Dennis had filed numerous pre-trial motions upon which the trial court heard and ruled.
However, the judge apparently refrained from ruling on the question of the admissibility of an audio
recording and a DVD because he believed the record needed to be more fully developed.
Nevertheless, Dennis entered into the plea-bargain agreement without further developing those issues
and now brings this appeal. We affirm.
	Dennis's court-appointed appellate attorney filed a brief in which she raises two arguable
points of error, but nonetheless concludes that this appeal is frivolous and without merit. See Anders
v. California, 386 U.S. 738, 744-45 (1967); High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App.
1978). Counsel states that Dennis was provided with a copy of the brief and motion to withdraw and
was further informed of his right to review the record and file his own brief. See Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.). Dennis did, in fact, file a pro se brief
in which he contends that the trial court erred in denying his motion to suppress.
	After reviewing the record, counsel's brief, and Dennis's brief, we agree with counsel the
appeal is frivolous and without merit. We therefore grant the motion to withdraw filed by Dennis's
counsel and affirm the trial court's judgments. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.--San Antonio 1997, no pet.); Bruns, 924 S.W.2d at 177 n.1. 

							Karen Angelini, Justice
Do Not Publish